 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00226 JAM
11
                                    Plaintiff,            STIPULATION AND JOINT REQUEST TO
12                                                        SUPPLEMENT PROTECTIVE ORDER;
                              v.                          PROTECTIVE ORDER
13
     PATRICK PRIGMORE,
14
                                   Defendant.
15

16
                                                   STIPULATION
17
             1.       Plaintiff United States of America, by and through its counsel of record, and defendant,
18
     by and through his counsel of record (collectively the “parties”), for the reasons set forth below, hereby
19
     stipulate and agree, and jointly request that the Court supplement the Protective Order (ECF No. 17) in
20
     this case so that the definition of “Protected Materials” includes all government contractor contracts,
21
     invoices, and unit price and cost information associated with the installation, maintenance, and
22
     deactivation of FEMA trailers provided to Camp Fire victims as temporary housing.
23
             2.       This case involves a one count indictment alleging a violation of 18 U.S.C. § 1040(a)(2)
24
     – Fraud in Connection with a Major Disaster or Emergency Benefits. The defendant is currently on pre-
25
     trial release.
26
             3.       On December 26, 2019, the Court entered a protective order pursuant to a stipulation of
27
     the parties that restricts the use and dissemination of discovery materials containing personally
28


       MODIFICATION TO PROTECTIVE ORDER                    1
 1 identifying information and other confidential information of witnesses and third parties.

 2          4.     Since the issuance of the protective order, the United States has received additional

 3 information relating to the cost of a FEMA trailer that was provided to the defendant as temporary

 4 housing after the Camp Fire. This information consists of documents, such as contract(s) and invoices,

 5 that contain unit price and cost information that belong to business entities that were awarded

 6 government contracts to install, maintain, and later remove FEMA trailers. The specific details of the

 7 contracts and invoices including the unit price and cost information is confidential business information

 8 that could cause harm to the respective companies if publicly disclosed.

 9          5.     The government intends to produce the documents containing unit price and cost

10 information associated with the provision of FEMA trailers to the Defense Team (as defined in the

11 Protective Order, ECF No. 17) because the information is relevant to determining both the loss amount

12 and restitution.

13          6.     Accordingly, the parties now seek to supplement the Protective Order, ECF No. 17, so

14 that the definition of “Protected Materials” expressly includes all third party documents and unit price

15 and cost information associated with the provision of FEMA trailers. This modification will permit the

16 United States to produce discovery containing confidential business information, while protecting the

17 confidential information of third parties.

18          7.        The Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

19 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

20                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

21

22

23

24

25

26

27

28


      MODIFICATION TO PROTECTIVE ORDER                    2
 1                      PROPOSED MODIFICATION TO PROTECTIVE ORDER

 2          8.     All provisions of the Protective Order, ECF No. 17, entered on December 26, 2019, shall

 3 remain in full force and effect, however, the definition of Protected Materials in paragraph 9 of the

 4 Protective Order is hereby supplemented to also include all third party contracts, invoices, and unit price

 5 and cost information associated with the provision of FEMA trailers.

 6

 7   Dated: April 10, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                    By: /s/ SHELLEY D. WEGER
                                                          SHELLEY D. WEGER
10                                                        Assistant United States Attorney
11
     Dated: April 10, 2020                                  /s/ Douglas Beevers
12                                                          DOUGLAS BEEVERS
                                                            Counsel for Defendant
13                                                          Patrick Prigmore
14

15

16                 IT IS SO FOUND AND ORDERED this 13th day of April, 2020

17

18

19

20
21

22

23

24

25

26

27

28


      MODIFICATION TO PROTECTIVE ORDER                  3
